Title: Richard M. Johnson to James Madison, 15 September 1829
From: Johnson, Richard M.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Blue Spring
                                
                                15th Sept 1829
                            
                        
                         
                        This will be handed to you by a particular young friend of mine Mr Robert. W. Scott a resident of Frankfort
                            K.y. Having finished his education & having obtained a Licence to practise Law he has defered engaging in his
                            profession, to visit Richmond, City of Washington, Philadelphia & other places, in Search of information,
                            & particularly his object is to attend the virginia convention. In every respect both as to his family &
                            connections & himself personally Mr Scott is highly respectable, and deserving.
                        If in your power to pay him some attention & to introduce him into your society the obligation will be
                            acknowledged by your devoted friend
                        
                        
                            
                                Rh: M: Johnson
                            
                        
                    